Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 29 and 30, the closes prior art [Polo et al. US 2018/0332377] does not teach nor render obvious a buffer circuit, wherein the buffer circuit is applied to an input buffer and comprises: an input follower circuit, an input end of the input follower circuit is connected with a first input signal to follow a voltage change of the first input signal; an input follower linearity boosting circuit connected with the input follower circuit and a first voltage bootstrap circuit, to improve follower linearity of the input follower circuit; the first voltage bootstrap circuit connected between the first input signal and the input follower linearity boosting circuit, a difference between an output voltage and an input voltage of the first voltage bootstrap circuit is a fixed level, to provide a corresponding quiescent operation point voltage for the input follower linearity boosting circuit; a second voltage bootstrap circuit, an input end of the second voltage bootstrap circuit is connected with a second input signal, and an output end of the second voltage bootstrap circuit is connected with an input end of a compensation follower circuit, a difference between an output voltage and an input voltage of the second voltage bootstrap circuit is a fixed level, to provide a corresponding quiescent operation point for the compensation follower circuit, wherein the second input signal and the first input signal are equal in magnitude and opposite in direction; a third voltage bootstrap circuit, an input end of the third voltage bootstrap circuit is connected with the output end of the second voltage bootstrap circuit, to provide a corresponding quiescent operation point voltage for a compensation follower linearity boosting circuit; the compensation follower circuit, the input end of the compensation follower circuit is connected with the output end of the second voltage bootstrap circuit, to follow a compensation voltage 
Dependent claims 2-28 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842